United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2988
                          ___________________________

                        Brad S. Francis; Christine C. Francis

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

                              United States of America

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: May 9, 2019
                                Filed: May 14, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Brad and Christine Francis appeal the district court’s1 dismissal, for lack of
subject matter jurisdiction, of their civil suit challenging their liability for federal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
taxes and penalties. Having carefully reviewed the record and the Francises’
arguments on appeal, we conclude the court did not err in dismissing the complaint,
see Laclede Gas Co. v. St. Charles Cnty., Mo., 713 F.3d 413, 417 (8th Cir. 2013) (de
novo review of dismissal for lack of subject matter jurisdiction); and that the district
court judge did not err by failing to sua sponte recuse himself, see United States v.
Melton, 738 F.3d 903, 905 (8th Cir. 2013) (when raised for the first time on appeal,
decision not to recuse is reviewed for plain error). Accordingly, we affirm, see 8th
Cir. R. 47B, and we deny the pending appellate motion.
                       ______________________________




                                          -2-